DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Examples are “http://www.nedo.go.jp/news/press/AA5_100580.html”  in [0021]. Applicant is required to delete all the embedded hyperlinks and/or other form of browser-executable codes; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate corrections are required.

Claim Objections
In claim 3, the phrase “stagnation” should be amended to “a stagnation”, and the phrase “power outage” should be amended to “a power outage”, to correct the grammar errors.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1)/(2) as being unpatentable over Kunihiro Nishizaki (JP2002372199A, hereinafter as “Nishizaki”).
Regarding claim 1, Nishizaki teaches:
An energy management method comprising:
a step A of outputting, by a fuel cell apparatus provided in each of a plurality of facilities, power using fuel (FIG. 3 and [0034, 0042, 0045]: each room/facility of an apartment has a fuel cell apparatus, i.e., fuel cells 2, 2a, … in FIG. 3, which generates power using fuel/hydrogen);
a step B of managing a storage amount of the fuel stored in a storage tank (hydrogen storage device 24 in FIG. 3) shared by the plurality of facilities ([0048]: the fuel stored in storage device 24/(storage tank) is shared by fuel cells 2, 2a, 2b. [0061-0062]: the storage amount of the fuel/hydrogen is managed); and
a step C of allocating the storage amount of the fuel to each of the plurality of facilities ([0062]: the storage amount of the fuel/hydrogen in the storage device 24 is discharged and allocated to each of the fuel cells 2, 2a, 2b in each of room/facility of the apartment).
Nishizaki teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    1061
    857
    media_image1.png
    Greyscale

[0034]The hydrogen use devices 2z, 3z,., and Nz are fuel cells which are installed in the house of a house in the drawing, and hydrogen is used steadily for power generation. The fuel cell may be any of a solid polymer form, an alkaline form, a phosphoric acid form, a molten carbonate 
[0042] FIGS. 3 and 4 show a 2 embodiment of the present invention. FIG. 3 is a block diagram showing a network of the hydrogen supply system installed in the apartment house, and FIG. 4 shows a flowchart of the control action in the network configuration of FIG. 3.
[0045] In the branch pipe 3, lead-in pipes 2p1, 2p2. drawn into the respective doors 1, 2,. are branched, and fuel cells 2, 2a which are the hydrogen use devices are communicated with the respective lead-in pipes 2p1, 2p2. Similarly, in the branch pipes 4 and 5, a drawing pipe is communicated with a fuel cell of each door. The fuel cell may be any of a solid polymer form, an alkaline form, a phosphoric acid form, a molten carbonate form, a solid oxide form, and the like.
[0048] The hydrogen storage device 24 has a function of storing a hydrogen amount corresponding to the consumption of the fuel cells 2, 2a, 2b,. and the hydrogen filling device 26 in communication with the piping network 10 a by a storage system such as a compressed hydrogen storage system, a hydrogen storage alloy or the like, a hydrogen liquefied storage system, etc., by a hydrogen storage system 22. It is provided to be supplied to the pipe network 10 according to an instruction of the control device 28. The hydrogen storage device 24 is connected to the control device 28 by a communication line 25.
[0061] In step S 8, it is checked whether or not the amount of hydrogen in the hydrogen storage device 24 needs to be changed. If NO, the process proceeds to Step S10, and if YES, the process proceeds to Step S 9.
[0062] In step S 9, in accordance with the result of step S 8, the hydrogen discharge amount and the storage amount of the hydrogen storage device 24 are controlled to be changed. Then, the consumption and the supply are stabilized and the operating rate of the hydrogen production apparatus 22 and the hydrogen storage apparatus 24 is optimized.

Regarding claim 10, Nishizaki teaches all the limitations of claim 1.
Nishizaki further teaches:
outputting the power by the fuel cell apparatus provided in each of the plurality of facilities (FIG. 3 and [0010]: “the hydrogen consuming equipment (2, a, b,.) which is provided for each of the houses and which consumes hydrogen”. This teaches the fuel cell apparatus in each of the facilities generate power using the fuel/hydrogen), based on the storage amount allocated in the step C (FIG. 3 and [0062]: fuel/hydrogen are distributed to the fuel cell apparatus through the pipes, so the fuel cell apparatus generate power based on the fuel allocated to them).

claim 11 recites an energy management apparatus which conducts the energy management method of claim 1 with patentably the same limitations. Therefore, claim 11 is also rejected for the same reason recited in the rejection of claim 1.

claim 13 recites an energy management system which conducts the energy management method of claim 1 with patentably the same limitations. Therefore, claim 11 is also rejected for the same reason recited in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Reiko Obara (JP2013176186A, hereinafter as “Obara”). 
Regarding claim 2, Nishizaki teaches all the limitations of claim 1.
But Nishizaki does not teach the step C includes a step of allocating the storage amount of the fuel in a predetermined period.

allocating the power supply in a predetermined period ([0011-0020]: Obara teaches to supply/distribute/allocate power to different customers in different houses/facilities during a planned blackout time period).
Nishizaki teaches a system wherein hydrogen and electricity distribution coexist (paragraph [0018]). Obara’s teaching of distributing power during a predetermined blackout period, can be incorporated into Nishizaki to distribute fuel during a predetermined electricity blackout period. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki based on the teaching of Obara, to make the energy management method wherein the step C includes a step of allocating the storage amount of the fuel in a predetermined period. One of ordinary skill in the art would have been motivated to do this modification since it can help the users/customers in the facilities get the power during the predetermined electricity blackout period so “the convenience of the consumer does not deteriorate”, as Obara teaches in [0011]. 

Regarding claim 3, Nishizaki-Obara teach all the limitations of claim 2.
Obara further teaches:
the predetermined period is at least any one of a period in which a stagnation occurs in replenishment of the fuel to the storage tank and a period in which a power outage occurs in the plurality of facilities ([0011-0020]: Obara teaches to distribute power during a predetermined blackout period when an electricity power outage occurs in the facilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nishizaki based on the teaching of Obara, 

claim 12 recites an energy management apparatus which conducts the energy management method of claim 2 with patentably the same limitations. Therefore, claim 12 is also rejected for the same reason recited in the rejection of claim 2.

claim 14 recites an energy management system which conducts the energy management method of claim 2 with patentably the same limitations. Therefore, claim 14 is also rejected for the same reason recited in the rejection of claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Alberth (US 2014/0316958 A1, hereinafter as “Alberth”). 
Regarding claim 4, Nishizaki teaches all the limitations of claim 1.
But Nishizaki does not teach the step C includes a step of allocating the storage amount of the fuel based on a history of power consumption of each of the plurality of facilities.
However, Alberth teaches in an analogous art: 
allocating the power supply based on a history of power consumption of each of the plurality of facilities ([0063]: “Typical usage of power may be learned over time and power .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki based on the teaching of Alberth, to make the energy management method wherein the step C includes a step of allocating the storage amount of the fuel based on a history of power consumption of each of the plurality of facilities. One of ordinary skill in the art would have been motivated to do this modification since it can help control the power supply to “prevent a brown out”, as Alberth teaches in [0059]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Zhang (US 2017/0012439 A1, hereinafter as “Zhang”). 
Regarding claim 5, Nishizaki teaches all the limitations of claim 1.
But Nishizaki does not teach the step C includes a step of allocating the storage amount of the fuel based on rated output power of the fuel cell apparatus provided in each of the plurality of facilities.
However, Zhang teaches in an analogous art: 
allocating the power based on rated output power of the power generators ([0004]: “One technique for allocating the power demand among multiple gensets is to operate them synchronously based in proportion on their individual rated capacities for power output in a manner sometimes referred to a symmetric load sharing or symmetric loading”. This teaches to allocate power based on the rated output power of the power generators).
.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Edlund (US 2003/0113601 A1, hereinafter as “Edlund”). 
Regarding claim 6, Nishizaki teaches all the limitations of claim 1.
But Nishizaki does not teach the step C includes a step of allocating the storage amount of the fuel based on a remaining charge of a storage battery apparatus provided in one or more facilities among the plurality of facilities.
However, Edlund teaches in an analogous art: 
allocating the power supply based on a remaining charge of a storage battery apparatus provided in one or more facilities among the plurality of facilities allocating the storage amount of the fuel based on a remaining charge of a storage battery apparatus provided in one or more facilities among the plurality of facilities (FIG. 1 and [0052]: “The actual distribution of the load met by fuel cell stack 14 and battery bank 20 may vary, depending on …, the remaining charge of the battery bank, ...”. Edlund teaches s storage battery apparatus 20 together with fuel cell stack 14 to provide power to facility 22. Depending on the remaining on the remaining charge of the battery bank, power is allocated to the fuel cell to meet the total load demand).


claim 15 recites an energy management system which conducts the energy management method of claim 6 with patentably the same limitations. Therefore, claim 15 is also rejected for the same reason recited in the rejection of claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Lyren (US 2013/0096726 A1, hereinafter as “Lyren”). 
Regarding claim 7, Nishizaki teaches all the limitations of claim 1.
But Nishizaki does not teach the step C includes a step of allocating the storage amount of the fuel based on a power generation prediction amount of a solar cell apparatus provided in one or more facilities among the plurality of facilities.
However, Lyren teaches in an analogous art: 
allocating the power based on a power generation prediction amount of a solar cell apparatus provided in one or more facilities ([0080]: “the IELM could predict how much power will be generated by the solar panels during the future time period and then reduce the amount of power requested from the power distributor by this generated amount”. This teaches .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki based on the teaching of Lyren, to make the energy management method wherein the step C includes a step of allocating the storage amount of the fuel based on a power generation prediction amount of a solar cell apparatus provided in one or more facilities among the plurality of facilities. One of ordinary skill in the art would have been motivated to do this modification since it can help “more evenly distribute power”, as Lyren teaches in [0011]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Hadley (US 2004/0163806 A1, hereinafter as “Hadley”). 
Regarding claim 8, Nishizaki teaches all the limitations of claim 1.
But Nishizaki does not teach the step C includes a step of allocating the storage amount of the fuel based on a timing at which replenishment of the fuel to the storage tank resumes.
However, Hadley teaches in an analogous art: 
allocating the liquid resource based on a rate at which replenishment of the liquid to the storage resumes ([0006]: “it is necessary to allocate or rotate the usage load among the wells according to such factors as capacity or replenishment rates to avoid over-extraction from any given well or to make most efficient use of the available resources”. This teaches the usage loads are allocated according to the replenishment rate of a well).
Since replenishment rate of a fuel tank is related to the a timing refill the tank, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki based on the teaching of Hadley, to make the energy .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Khaitan (US 2013/0035802 A1, hereinafter as “Khaitan”). 
Regarding claim 9, Nishizaki teaches all the limitations of claim 1.
But Nishizaki does not teach the step C includes a step of evenly allocating the storage amount of the fuel.
However, Khaitan teaches in an analogous art: 
evenly allocating the power ([0164]: “This simple prioritizing and rationing technique ensures that available power is always distributed evenly and equitably to PMDs …”).
Since the fuel in Nishizaki’s teaching is to generate power, and allocating fuel will result in the allocation of power being generated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki based on the teaching of Khaitan, to make the energy management method wherein the step C includes a step of evenly allocating the storage amount of the fuel. One of ordinary skill in the art would have been motivated to do this modification since it can help distribute the power fairly/”equitably”, as Khaitan teaches in [0164]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Nakamura (US 2015/0255808 A1): teaches each facility has solar power generating apparatus, battery storage apparatus and fuel cell apparatus to provide power for the facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115